Citation Nr: 1102713	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-25 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities as secondary to the service-connected 
low back disability.  

2.  Entitlement to service connection for a right elbow disorder, 
to include as secondary to the service-connected disabilities.

3.  Entitlement to service connection for a right knee disorder, 
to include as secondary to the service-connected disabilities. 

4.  Entitlement to service connection for erectile dysfunction as 
secondary to the service-connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from May 1981 to November 1984.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of May 2006 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The issues of increased rating for the low back disability 
and the bilateral foot disability, service connection for 
headaches, and a total disability rating for individual 
unemployability have been raised by the record, but have 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The issues of service connection for a right knee disorder and 
erectile dysfunction are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have peripheral neuropathy of the right 
or left lower extremity.  

2.  A chronic right elbow disorder did not onset in service, is 
not causally related to service, and was not caused or aggravated 
by a service connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy 
of the right or left lower extremity have not been met.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  The criteria for service connection for a right elbow 
disorder have not been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters 
dated in January, February, and March 2006.  The Board 
acknowledges that these letters did not provide notice on what is 
required to obtain service connection on a direct basis specific 
to the claim of service connection for peripheral neuropathy.  
Initially, the Board notes that the Veteran has only sought 
service connection on a secondary basis for peripheral 
neuropathy, so there can be no prejudice from the lack of notice 
pertaining to direct service connection.  Furthermore, the July 
2007 statement of the case provided the appellant with the 
relevant regulations for a direct service connection claim, 
including those governing VA's notice and assistance duties, as 
well as an explanation of the reason for the denial of the claim.  
Moreover, the record shows that the appellant was represented by 
a Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).  Thus, based on the record as a whole, the Board 
finds that a reasonable person would have understood from the 
information that VA provided to the appellant what was necessary 
to substantiate a direct service connection claim, and as such, 
that he had a meaningful opportunity to participate in the 
adjudication of his claims such that the essential fairness of 
the adjudication was not affected.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

Additionally, VA has obtained service treatment records, assisted 
the appellant in obtaining evidence, afforded the appellant an 
examination where appropriate, and afforded the appellant the 
opportunity to give testimony before the Board.  The Board 
acknowledges that a VA examination was not conducted for the 
claim of service connection for a right elbow disorder.  However, 
none is required.  Such development is to be considered necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, but 
contains competent evidence of diagnosed disability or symptoms 
of disability; establishes that the veteran experienced an event, 
injury or disease in service, or has a presumptive disease during 
the pertinent presumptive period; and indicates that the claimed 
disability may be associated with the in-service event, injury, 
or disease, or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4).  Because not all of these conditions have 
been met with respect to the service connection issue decided 
herein, as will be discussed below, a VA examination with nexus 
opinion is not necessary.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  In order to 
prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Secondary service connection shall be awarded when a disability 
"is proximately due to or the result of a service-connected 
disease or injury."  In addition, any increase in severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
will be service connected.  38 C.F.R. § 3.310.  

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 
7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence 
differs from weight and credibility.  Competency is a legal 
concept determining whether testimony may be heard and considered 
by the trier of fact, while credibility is a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted.  Rucker v. Brown, 10 
Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  In 
determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
Peripheral Neuropathy

Service treatment records do not report any diagnoses of 
peripheral neuropathy or complaints or findings suggestive of 
peripheral neuropathy, and the October 1984 examination record 
reports normal clinical findings for all systems.  The post-
service medical evidence also does not reflect any diagnosis of 
peripheral neuropathy.  The Board acknowledges that the post-
service records do reflect the Veteran's histories of numbness 
and that the records include a finding of a "few neuropathic 
motor units" in some of the L5 root distribution which was 
"suggestive of an old, recovered radiculopathy."  No acute 
process was found, however, and nerve studies were normal, and 
the reported symptoms of numbness in the lower extremities have 
not been linked to peripheral neuropathy or any other 
neurological disorder at any time during the appellate period.  
See generally VA treatment records.  

As stated above, a current diagnosis is required for service 
connection to be warranted.  See also Degmetich v. Brown, 104 
F.3d 1328, 1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  In this case, the evidence does not contain any 
competent evidence that the Veteran has peripheral neuropathy:  
the medical evidence is absent any such diagnosis and the Veteran 
has not claimed any such diagnosis.  Thus, due to the absence of 
evidence of a current disability, the claim must be denied.  

Right Elbow Disorder

The service treatment records do not document any complaints or 
abnormal findings related to the right elbow, and the October 
1984 examination record reflects normal clinical findings for the 
upper extremities and a negative history as to "painful or 
'trick' shoulder or elbow."

The first complaint related to the right elbow is found in an 
August 2004 VA treatment record, when the Veteran reported pain 
"for some time" over the right elbow.  Examination revealed 
full range of motion with tenderness over the lateral epicondyle.  
The Veteran was assessed with "possible lateral epicondylitis."  
X-ray images were then taken, which revealed a tiny osseous 
fragment along the lateral aspect of the lateral humeral 
epicondyle, seen only on "AP" view.  The X-ray report indicates 
that the fragment "maybe the sequelae of an old avulsive 
injury," but it was of "uncertain clinical significance in 
light of [the Veteran's] pain."  The report concludes that the 
images were otherwise within normal limits.  Subsequent medical 
records reflect no additional findings pertaining to the right 
elbow.   

After review of the evidence, the Board finds that service 
connection is not warranted for a right elbow disorder.  
Initially, the Board notes that it is unclear whether the Veteran 
has a service-connectable right elbow disorder: although the 
record includes a finding of possible lateral epicondylitis, no 
definitive diagnosis is rendered.  However, even assuming the 
Veteran has a service-connectable right elbow disorder, such as 
chronic lateral epicondylitis, service connection is not 
warranted because the evidence does not suggest that the chronic 
right elbow disorder onset in service or is causally related to 
service or a service-connected disability.  The service medical 
records are absent any notations suggestive of a right elbow 
disorder, and the earliest evidence of record suggestive of a 
chronic right elbow disorder dates approximately 20 years after 
separation from service.  This time lapse can be considered, 
along with other factors, as evidence of whether an injury or 
disease was incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Furthermore, although the Veteran is competent to 
report the existence of symptoms suggestive of a chronic right 
elbow disorder from service to the present, he has not done so.  
See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 471.  

The record also does not contain any competent evidence linking a 
chronic right elbow disorder to service or to a service-connected 
disability.  The Board acknowledges that the Veteran asserts that 
his right elbow disorder is secondary to his service-connected 
back and feet disabilities.  The Veteran has not provided any 
evidence, to include medical treatises, supporting this opinion, 
however, and as a layperson, he is not competent to assert a 
relationship between his right elbow disorder and any service-
connected disability.  Thus, based on the absence of evidence an 
in-service onset of a chronic right elbow disorder, the length of 
time between separation and the earliest notation of record, and 
the absence of evidence linking the right elbow disorder to 
service or a service-connected disability,  service connection is 
not warranted, and the claim is denied.  


ORDER

Service connection for peripheral neuropathy is denied.

Service connection for a right elbow disorder is denied.  


REMAND

Further development is needed on the claim of service connection 
for a right knee disorder.  Specifically, another examination 
with opinion is needed to determine whether the Veteran has a 
chronic right knee disorder which is related to service or a 
service-connected disability.  The Board acknowledges that the 
record already includes the results of a VA examination and an 
opinion.  The opinion is ambiguous as to whether the Veteran's 
right knee disorder is related to his service-connected 
disabilities, however, and the Board finds it inadequate for 
adjudicative purposes.  Thus, another opinion is needed.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Further development is also needed on the claim of service 
connection for erectile dysfunction.  Specifically, another 
examination with opinion is needed to clarify whether the Veteran 
has erectile dysfunction, and, if so, whether the erectile 
dysfunction is related to service or a service-connected 
disability.  The Board acknowledges that the record already 
includes the results of a VA examination and an opinion.  The 
Board finds that the findings and opinion presented in the 
examination record are not adequate for adjudicative purposes, 
however, as the examiner did not provide an opinion on the 
asserted relationship with the service-connected low back 
disability.  Thus, another opinion is needed.  


Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully complied with and 
satisfied.  

2.  Obtain any outstanding, relevant VA 
treatment records.  Ask the Veteran about 
the existence of any non-VA treatment 
records.  Request any reported records.

3.  Schedule the Veteran for an 
examination to determine the nature and 
likely etiology of the reported right knee 
disorder.  All testing deemed necessary by 
the examiner should be performed and the 
results reported in detail.  The claims 
folder must be available for review by the 
examiner and this fact should be 
acknowledged in the report.  

For any diagnosed condition, the examiner 
is requested to state whether it is at 
least as likely as not that the 
condition onset in service or was caused 
or aggravated by service or the service 
connected low back disability or bilateral 
foot disability.  A rationale should be 
provided for any opinion expressed.  

4.  Schedule the Veteran for an 
examination to determine the nature and 
likely etiology of the reported erectile 
dysfunction.  All testing deemed necessary 
by the examiner should be performed and 
the results reported in detail.  The 
claims folder must be available for review 
by the examiner and this fact should be 
acknowledged in the report.  

If erectile dysfunction is diagnosed, the 
examiner is requested to state whether it 
is at least as likely as not that it 
onset in service or was caused or 
aggravated by service, or the service 
connected low back disability or bilateral 
foot disability.  A rationale should be 
provided for any opinion expressed.  

5.  Thereafter, readjudicate the 
appellant's claims.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


